 Case 2:21-cr-20495-AJT-DRG ECF No. 8, PageID.19 Filed 09/01/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                Case No. 21-20495
                                                Judge: Arthur J. Tarnow
vs                                              MJ: David R. Grand

D-3: HASSAN SAMIR SAAD,

      Defendant.
______________________________________________________________________________

                         APPEARANCE OF COUNSEL

      NOW COMES attorney, Mitchell Ribitwer and hereby enters his appearance as
counsel for D-3: Hassan Samir Saad in this matter.

                                          Respectfully submitted,

                                          /s/ Mitchell Ribitwer
                                          RIBITWER & SABBOTA, LLP
                                          26862 Woodward Avenue, Unit 200
                                          Royal Oak, Michigan 48067
                                          (248) 543-8000
                                          contact@ribitwersabbota.com
                                          P26054

DATED: September 1, 2021
 Case 2:21-cr-20495-AJT-DRG ECF No. 8, PageID.20 Filed 09/01/21 Page 2 of 2




                            CERTIFICATE OF SERVICE

      I hereby certify that on September 1, 2021, I electronically filed the foregoing

documents with the Clerk of the Court using the ECF System, which will send

notification of such filing to the Assistant United States Attorney.


                                        /s/ Mitchell Ribitwer
                                        Mitchell Ribitwer
                                        wendy@ribitwersabbota.com
